DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claims 1-3, 7-11, 16-25 (all partially) and claims 4 and 13 completely, in the reply filed on 6/7/22 is acknowledged.
Claims 5-6, 12, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Objections
1.	Claims 1-3, 7-11 and 16-25 are objected to because of the following informalities:  they contain non-elected subject matter which should be removed from the claims.  Appropriate correction is required.
Claim Rejections – 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caroff et al (Can. J. Biochem. 1984. 62:151-161) in light of Wikipedia (https://en.wikipedia.org/wiki/Polysaccharide).
	Caroff teach an isolated and purified polysaccharide of S. pneumoniae serotype 15A.  Caroff teaches that it is a ‘high molecular weight” polysaccharide and inherently possess the recited molecular weight and the glycerol content in instant claims 3-4.  It was very well known in the prior art that bacterial capsular polysaccharides are water-soluble, commonly acidic, and have molecular weights on the order of 100,000 to 2,000,000 daltons, e.g., 100 to 2,000 kDa, which is within the ranges taught in the instant specification.  With respect to claims 24 and 25, the term “vaccine” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4 (partially), 7-11 (partially), 13 (completely) and16-25 (partially) is/are rejected under 35 U.S.C. 103 as being unpatentable over Caroff et al (Can. J. Biochem. 1984. 62:151-161) and Venkateswaran et al (J. Infect. Dis. June 1983. 147(6): 1041-1054; provided by Applicants) in view of Bertaud et al (WO 2017/067962 A1; provided by Applicants) and Han et al (US 20160324949 A1).
	Caroff teach an isolated and purified polysaccharide of S. pneumoniae serotype 15A.  Caroff teaches that it is a ‘high molecular weight” polysaccharide and inherently possess the recited molecular weight and the glycerol content in instant claims 3-4.  See page 151. 
	Venkateswaran et al teach the variation of strains of S.pneumoniae capsular serogroup 15,  They teach the isolate and characterization of types 15F, 15A, 15B and 15C and their isolated from blood or exudate from the middle ear. Samples taken from the blood and ear were subject to centrifugation and purified from the culture broth.  Rabbits were immunized with these isolated capsular polysaccharides used as vaccines. See page 1041.
	However, Caroff and Venkateswaran do not particularly teach sizing of the capsular polysaccharide 15A by high pressure homogenization or conjugated to a carrier protein.
	Han et al teach isolated S. pneumoniae serotype 15B capsular polysaccharide and process for their preparation.  Paragraph [0004] teaches that the incidence of invasive pneumococcal diseases caused by serotypes 15A, 15B and 15C has increased.  The glycerol content recited in paragraph [0006-0007] is consistent with the instant claims.  Paragraph [0050] teaches that the sizing of the polysaccharide can be characterized by different parameters including molecular weight, the mM of glycerol per mM of said serotype capsular polysaccharide.  Paragraph [0055] teaches that the molecular weight may be between 5-500kDA, 50-500kDa, 50-450kDa, 100 and 400kDA, 100 and 350kDa, etc.  The different range of glycerol content is recited in paragraphs [0057]-[0061].  Pages 4-6 teach the method of isolation and the conjugation to carrier protein, including CRM197 and PspA, se also paragraph [0129].  Paragraph [0048] teaches that in a preferred embodiment, the size of the purified serotype 15B polysaccharide is reduced by high pressure homogenization. High pressure homogenization achieves high shear rates by pumping the process stream through a flow path with sufficiently small dimensions. The shear rate is increased by using a larger applied homogenization pressure and exposure time can be increased by recirculating the feed stream through the homogenizer.  [0049] The high pressure homogenization process is particularly appropriate for reducing the size of the purified serotype 15B polysaccharide while preserving the structural features of the polysaccharide such as the presence of O-acetyl groups. 	Bertaud et al teach sizing the isolated polysaccharide to reduce the molecular weight and the viscosity of the polysaccharide without a critical decrease in its antigenicity (see page 53).  relates to sized Streptococcus pneumoniae capsular polysaccharides, in particular Streptococcus pneumoniae serotype 6A capsular polysaccharides having the average size of the capsular polysaccharide between 100-1000 kDa. It additionally relates to sized Streptococcus pneumoniae serotype 6A capsular polysaccharides conjugated to a carrier protein, immunogenic compositions, vaccines and processes for making the sized Streptococcus pneumoniae serotype 6A capsular polysaccharides. It also relates to the use of the immunogenic compositions and vaccines of the invention in therapy and methods of immunizing against Streptococcus pneumoniae infection (see pages 4, 6-11, 23 & 53).  The protein conjugates may be TT, DT, CRM197, etc. see page 7.  Bertaud teaches that “sized polysaccharide” refers to a polysaccharide that has been subjected to a process (e.g. post-purification), the purpose of which is to reduce the size of the polysaccharide. Polysaccharides may be sized by mechanical or chemical sizing techniques. Mechanical sizing techniques that may be used include high pressure
techniques (such as microfluidization, Emulsiflex™, high pressure homogenization, or
Gaulin homogenization) and sonication. Chemical sizing techniques that may be used
include acid hydrolysis (e.g. treatment with acetic acid) or treatment with periodate. The
term "periodate" includes both periodate and periodic acid; the term also includes both
metaperiodate (lO4) and orthoperiodate (IOs5-) and the various salts of periodate (e.g.,
sodium periodate and potassium periodate). The molecular weight ranges 
refer to purified polysaccharides before conjugation (e.g. before activation where
activation is carried out).  See page 4.  Bertaud teach that multivalent S. pneumoniae capsular polysaccharides may be made and can range from 10 to 23 different serotypes.  Typically, the immunogenic compositions of the invention will comprise capsular polysaccharide antigens (suitably conjugated), wherein the polysaccharides are derived from at least ten serotypes of S. pneumoniae. The number of S. pneumoniae capsular polysaccharides can range from 10 different serotypes (or valences “v”) to 23 different serotypes (23v, a 23 valent composition). In one embodiment the immunogenic composition comprises 10 or more, 11 or more, 12 or more, 13 or more, 14 or more, 15 or more or 15 or more capsular polysaccharides from different S. pneumoniae serotypes. In one embodiment, there are 10, 11, 12, 13, 14 or 15 different S. pneumoniae serotypes. In another embodiment, the immunogenic composition of the invention may comprise conjugate S. pneumoniae polysaccharides and unconjugated S. pneumoniae polysaccharides. In an embodiment, the total number of saccharide serotypes is less than or equal to 23. In one embodiment, Bertaud et al teach that the multivalent pneumococcal vaccine of the invention will comprise polysaccharides (suitably conjugated) selected from the following serotypes 1, 2, 3, 4, 5, 6A, 6B, 7F, 8, 9N, 9V, 10A, 11A, 12F, 14, 15B, 15C, 17F, 18C, 19A, 19F, 20, 22F, 23F and 33F, although it is appreciated that one or two other serotypes could be substituted (lines 23-26 on page 9). See pages 9-11 which recite all of the different possible serotypes which are consistent with what are instantly claimed.  
	Accordingly, it would have been prima facie obvious to subject the very well-known and characterized S.pneumoniae capsular polysaccharide type 15A to methods taught be Bertaud and Han with the use of culturing, centrifuging, inactivating, purifying from culture broth which were all very well-known possible steps to isolated a S.pneumoniae polysaccharide with intention of use as an immunogen/vaccine and to subject it to high pressure homogenization to achieve an average molecular weight of between 50-1000 kDa because Bertaud (page 53) teaches that sizing reduces the molecular weight and the viscosity of the polysaccharide without a critical decrease of its antigenicity.  Both Han and Bertaud teach the method was known in the prior art and it would have been an obvious choice/method when seeking to make a 15A vaccine.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   The prior art teaches that isolation methods often vary according to the particular capsular polysaccharide and its use and that solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the ‘sized polysaccharide and glycerol content’ by the methods disclosed by the prior art by normal optimization procedures known in the art as taught in the cited references.
Claim Rejections – 35 USC § 112-2nd paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 24 and 25 recite that the claimed ‘polysaccharide/vaccine’ are ‘useful’ for ‘preparing a vaccine../prophylaxis against..”, but it is unclear if this use is part of the claim.  The claim recites it is ‘useful’ without any active, positive steps delimiting how this use is practiced.  These claims appear to be product claims, not method claims or product-by-process claims and the metes and bounds cannot be understood.  Appropriate clarification and/or correction is required.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/16/22